United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 18-3660
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Peter Terrell Redditt

                         lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                           for the District of Minnesota
                                   ____________

                            Submitted: February 10, 2020
                               Filed: July 15, 2020
                                    [Published]
                                  ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Peter Terrell Redditt pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). Reddit has three prior Minnesota convictions
for first degree aggravated robbery. See Minn. Stat. § 609.245, subd. 1. In United
States v. Libby, 880 F.3d 1011, 1015-16 (8th Cir. 2018), we held that this crime is,
categorically, a violent felony under the “force clause” of the Armed Career Criminal
Act (“ACCA”).1 Consistent with Libby, the district court2 classified Redditt’s prior
convictions as “violent felonies” and sentenced him to 180 months imprisonment, the
ACCA mandatory minimum prison sentence. See 18 U.S.C. § 924(e)(1). Reddit
appeals, arguing his Minnesota aggravated robbery convictions are no longer ACCA
violent felonies in light of the Supreme Court’s decision in Stokeling v. United States,
139 S. Ct. 544 (2019), issued after his sentencing.

       In United States v. Jackson-Bey, No. 18-3545 (8th Cir. July 7, 2020), we
recently rejected this identical argument, concluding it was foreclosed by two decisions
issued while Redditt’s appeal was pending. In Taylor v. United States, 926 F.3d 939,
942 (8th Cir. 2019), we held that “Stokeling reinforced -- and certainly did not cast
doubt on -- our decision in Pettis3 that a prior Minnesota conviction for the crime of
simple robbery is a ‘violent felony’ under the ACCA’s force clause.” Based on Taylor,
we held in United States v. Robinson 925 F.3d 997, 998-99 (8th Cir. 2019), that first
degree aggravated robbery remains a violent felony after Stokeling because its offense
conduct includes simple robbery. As Jackson-Bey is binding on our panel, we must
affirm.

      The prior conviction at issue in Jackson-Bey was the Minnesota offense of
simple robbery -- taking personal property from another person while using or
threatening the imminent use of force to overcome the person’s resistance or to compel

      1
       The force or elements clause states: “(B) the term ‘violent felony’ means any
crime punishable by imprisonment for a term exceeding one year . . . that (i) has as an
element the use, attempted use, or threatened use of physical force against the person
of another.” 18 U.S.C. § 924(e)(2)(B)(i).
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      3
       United States v. Pettis, 888 F.3d 962, 966 (8th Cir. 2018), cert. denied, 139 S.
Ct. 1258 (2019).

                                          -2-
acquiescence in the taking. Minn. Stat. § 609.24. We concluded that Stokeling did not
overrule or undermine our prior decisions in Libby and Pettis that this offense is,
categorically, a violent felony under the ACCA’s force clause. After we issued our
decisions in Taylor and Robinson, Redditt moved for leave to file a pro se
supplemental brief arguing that even if the Minnesota offense of simple robbery is a
violent felony under the ACCA’s force clause, first degree aggravated robbery is not
because it can be committed by being armed without using force. As this is a variation
of the argument presented by counsel, we grant the motion for leave to file. However,
we conclude that this argument, too, is foreclosed by our prior decisions.

       A person commits Minnesota first degree aggravated robbery if he, “while
committing a robbery, is armed with a dangerous weapon . . . or inflicts bodily harm
upon another.” Minn. Stat. § 609.245, subd. 1. Redditt argues that, because the
statute defines first degree aggravated robbery as “robbery” with a weapon, not “simple
robbery” with a weapon, simple robbery is not a lesser included offense of first degree
aggravated robbery. But in Libby, we held that simple robbery is a lesser included
offense of first degree aggravated robbery, 880 F.3d at 1013, and we noted that
“[n]either party disputes that the elements, as defined in both Minn. Stat. § 609.245,
subd. 1 and Minn. Stat. § 609.24, present an indivisible offense.” 880 F.3d at 1015.
In Robinson, we confirmed, post-Stokeling, that first degree aggravated robbery “is
defined as simple robbery committed while armed with a dangerous weapon.” 925
F.3d at 998-99 (quotation omitted). Thus, binding circuit precedent establishes that
Minnesota first degree aggravated robbery is an indivisible offense that includes the
lesser included offense of simple robbery. Thus, it is, categorically, a violent felony
under the ACCA.

      The judgment of the district court is affirmed.
                        ______________________________




                                          -3-